United States Court of Appeals ch
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                    May 7, 2004


                                       Before

                   Hon. JOEL M. FLAUM, Chief Judge

THOMAS W. MCCARTHY,                               ]   Appeal from the United
        Plaintiff-Appellant,                      ]   States District Court for
                                                  ]   the Northern District of
No. 03-3474                          v.           ]   Illinois, Eastern Division.
                                                  ]
OPTION ONE MORTGAGE CORPORATION                   ]   No. 01 C 3935
and BNC MORTGAGE, INCORPORATED,                   ]
        Defendants-Appellees.                     ]   Joan B. Gottschall,
                                                  ]        Judge.


      Upon consideration of the MOTION FOR MINOR MODIFICATION OF
COURT’S APRIL 6, 2004 OPINION, filed on April 26, 2004, by counsel for the
appellees,

       IT IS ORDERED that the motion is GRANTED. On page 4 of the slip opinion,
line ten, the phrase “an annual percentage rate that exceeds 8%” is changed to “a rate of
interest that exceeds 8% per annum.” In addition, the citation on page 4, lines 10-11, “815
ILCS 205/4(a)” is changed to “815 ILCS 205/4(2)(a).”